Title: From James Madison to Edmund Pendleton, 14 September 1789
From: Madison, James
To: Pendleton, Edmund


Dear Sir
N. Y. Sepr. 14. 89.
I was favd. on saturday with yours of the 2d. instant. The Judiciary is now under consideration. I view it as you do, as defective both in its general structure, and many of its particular regulations. The attachment of the Eastern members, the difficulty of substituting another plan, with the consent of those who agree in disliking the bill, the defect of time &c. will however prevent any radical alterations. The most I hope is that some offensive violations of Southern jurisprudence may be corrected, and that the system may speedily undergo a reconsideration under the auspices of the Judges who alone will be able perhaps to set it to rights.
The Senate have sent back the plan of amendments with some alterations which strike in my opinion at the most salutary articles. In many of the States juries even in criminal cases, are taken from the State at large—in others from districts of conside[rable] extent—in very few from the County alone. Hence a [dis]like to the restraint with respect to vicinage, which has produced a negative on that clause. A fear of inconvenience from a constitutional bar to appeals below a certain value, and a confidence that such a limitation is not necessary, have had the same effect on another article. Several others have had a similar fate. The difficulty of uniting the minds of men accustomed to think and act differently can only be conceived by those who have witnessed it.
A very important question is depending on the subject of a permanent seat for the fedl. Govt. Early in the Session secret negociations were set on foot among the Northern States from Penna. inclusively. The parties finally disagreeing in their arrangements, both made advances to the Southern members. On the side of N. Y. & N. Engd. we were led to expect the Susquehannah within a reasonable time, if we wd. sit still in N. York, otherwise we were threatened with Trenton. These terms were inadmissible to the friends of Potowmac: On the side of Penna. who was full of distrust and animosity agst. N. Engd. & N. York, the Potowmac was presented as the reward for the temporary advantages if given by the S. States. Some progress was made on this ground, and the prospect became flattering, when a reunion was produced among the original parties by circumstances which it wd be tedious to explain. The Susquehanah has in consequence been voted. The bill is not yet brought in and many things may yet happen. We shall parry any decision if we can, tho’ I see little hope of attaining our own object, the Eastern States being inflexibly opposed to the Potowmac & for some reasons which are more likely to grow stronger than weaker—and if we are to be placed on the Susquehannah, the sooner the better. I am Dr. Sir Yrs. truly
Js. Madison Jr
